UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07685 Frontegra Funds, Inc. (Exact name of registrant as specified in charter) 400 Skokie Blvd. Suite 500 Northbrook, Illinois 60062 (Address of principal executive offices) (Zip code) William D. Forsyth III 400 Skokie Blvd., Suite 500 Northbrook, Illinois 60062 (Name and address of agent for service) (847) 509-9860 Registrant’s telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:June 30, 2010 Item 1. Reports to Stockholders. ANNUAL REPORT Frontegra Columbus Core Plus Fund Frontegra Columbus Core Fund Frontegra IronBridge Small Cap Fund Frontegra IronBridge SMID Fund Frontegra IronBridge Global Focus Fund Frontegra Mastholm International Equity Fund Frontegra Netols Small Cap Value Fund Frontegra Asset Management, Inc. June 30, 2010 TABLE OF CONTENTS Shareholder Letter 1 Expense Example 2 Frontegra Columbus Core Plus Fund Frontegra Columbus Core Fund Report from Reams Asset Management Company, LLC 5 Investment Highlights 8 Schedule of Investments 9 Statement of Assets and Liabilities 16 Statement of Operations 17 Statements of Changes in Net Assets 18 Financial Highlights 19 Investment Highlights 21 Schedule of Investments 22 Statement of Assets and Liabilities 28 Statement of Operations 29 Statements of Changes in Net Assets 30 Financial Highlights 31 Frontegra IronBridge Small Cap Fund Frontegra IronBridge SMID Fund Report from IronBridge Capital Management, L.P. 33 Investment Highlights 36 Schedule of Investments 37 Statement of Assets and Liabilities 41 Statement of Operations 42 Statements of Changes in Net Assets 43 Financial Highlights 44 Investment Highlights 45 Schedule of Investments 46 Statement of Assets and Liabilities 50 Statement of Operations 51 Statements of Changes in Net Assets 52 Financial Highlights 53 Frontegra IronBridge Global Focus Fund Report from IronBridge Capital Management, L.P. 55 Investment Highlights 57 Schedule of Investments 58 Portfolio Diversification 60 Statement of Assets and Liabilities 61 Statement of Operations 62 Statements of Changes in Net Assets 63 Financial Highlights 64 Frontegra Mastholm International Equity Fund Report from Mastholm Asset Management, LLC 66 Investment Highlights 68 Schedule of Investments 69 Portfolio Diversification 71 Statement of Assets and Liabilities 72 Statement of Operations 73 Statements of Changes in Net Assets 74 Financial Highlights 75 Frontegra Netols Small Cap Value Fund Report from Netols Asset Management, Inc. 77 Investment Highlights 78 Schedule of Investments 79 Statement of Assets and Liabilities 82 Statement of Operations 83 Statements of Changes in Net Assets 84 Financial Highlights 85 Notes to Financial Statements 87 Report of Independent Registered Public Accounting Firm Board of Directors’ Approval of Interim and New Subadvisory Agreements and Advisory Agreement Voting Results of Special Meetings of Shareholders Additional Information Directors and Officers Foreign Tax Credit Qualified Dividend Income/Dividends Received Deduction Additional Information Applicable to Foreign Shareholders Only This report is submitted for the general information of the shareholders of the Funds. It is not authorized for distribution to prospective investors unless accompanied or preceded by an effective Prospectus for the applicable Fund. The Prospectus may be obtained by calling 1-888-825-2100. Each Prospectus includes more complete information about management fees and expenses, investment objectives, risks and operating policies of the applicable Fund. Please read the Prospectus carefully. Frontegra Funds, Inc. are distributed by Frontegra Strategies, LLC, 400 Skokie Blvd., Suite 500, Northbrook, IL 60062.Frontegra Strategies, LLC, member of FINRA and SIPC, is an affiliate of Frontegra Asset Management, Inc., the Funds’ investment adviser. This page intentionally left blank. DEAR FELLOW SHAREHOLDERS: We are pleased to report on the progress of the Frontegra Funds over the past twelve months ending June 30, 2010.The past twelve months have seen a general rebound following the volatile markets of late 2008 and early 2009.The S&P 500 Index was up 14.43%, and small capitalization stocks advanced strongly, with the Russell 2000 Index returning 21.48%.International stocks, as measured by the MSCI EAFE Index, returned 6.38% over the twelve-month period.The U.S. bond market, as measured by the Barclays Capital U.S. Aggregate Bond Index, was up 9.50% for the year. Fund Results For the twelve month period ending June 30, 2010, the Funds generated the following net (i.e. after fee) returns: The Frontegra Columbus Core Plus Fund - Institutional Class, managed by Reams Asset Management Company, returned 19.12% versus the 9.50% return of the Barclays Capital U.S. Aggregate Bond Index; the Frontegra Columbus Core Fund, also managed by Reams Asset Management Company, returned 15.60%. The Frontegra IronBridge Small Cap Fund, managed by IronBridge Capital Management, returned 16.72% versus the 21.48% return for the Russell 2000 Index; the Frontegra IronBridge SMID Fund returned 15.88% versus the Russell 2500 Index return of 24.03%. The Frontegra Mastholm International Equity Fund, managed by Mastholm Asset Management since mid-October 2009, returned 0.52% versus the benchmark return of 6.38% for the MSCI EAFE Index. The Frontegra Netols Small Cap Value Fund - Institutional Class, managed by Netols Asset Management, returned 11.76% versus the Russell 2000 Value Index return of 25.07%. For the period from September 18, 2009, through June 30, 2010, the Frontegra IronBridge Global Focus Fund, also managed by IronBridge Capital Management, returned -8.60% versus the MSCI World Index Net return of -7.10%. Outlook While markets have rebounded from their lows, they remain tentative and volatile.As we embark on a new fiscal year, we will endeavor to navigate these turbulent waters with agility and skill. We will continue to oversee the investment management of the Frontegra Funds with the care and diligence that have served our shareholders well in the past.As always, we appreciate your investment and continued confidence in the Frontegra Funds. Best regards, William D. Forsyth, CFA President Frontegra Funds, Inc. page 1 Frontegra Funds EXPENSE EXAMPLE June 30, 2010 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including management fees, distribution and/or service (12b-1) fees and other fund expenses.Although the Funds charge no sales loads, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently the Funds’ transfer agent charges a $15.00 fee.A redemption fee of 2.00% of the then current value of the shares redeemed may be imposed on certain redemptions of shares made within 30 days of purchase for the Frontegra IronBridge Global Focus and Mastholm International Equity Funds. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/10 – 6/30/10). Actual Expenses The first line of the table on the following page for each Fund provides information about actual account values and actual expenses. The Example includes management fees, registration fees, fee waivers/reimbursements and other expenses.However, the Example does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table for each Fund provides information about hypothetical account values and hypothetical expenses based on each of the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each of the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs could have been higher. page 2 Frontegra Funds EXPENSE EXAMPLE (continued) June 30, 2010 (Unaudited) Beginning Account Ending Account Annualized Expenses Paid Frontegra Fund Value 1/1/2010 Value 6/30/2010 Expense Ratio* During the Period* Columbus Core Plus Fund – Institutional Class Actual Fund Return 0.35% Hypothetical 5% Return 0.35% Columbus Core Plus Fund – Class Y Actual Fund Return 0.75% Hypothetical 5% Return 0.75% Columbus Core Fund Actual Fund Return 0.35% Hypothetical 5% Return 0.35% IronBridge Small Cap Fund Actual Fund Return 1.07% Hypothetical 5% Return 1.07% IronBridge SMID Fund Actual Fund Return $ 980.00 0.95% Hypothetical 5% Return 0.95% IronBridge Global Focus Fund Actual Fund Return $ 902.20 1.00% Hypothetical 5% Return 1.00% Mastholm International Equity Fund Actual Fund Return $ 859.00 0.75% Hypothetical 5% Return 0.75% Netols Small Cap Value Fund – Institutional Class Actual Fund Return $ 948.00 1.10% Hypothetical 5% Return 1.10% Netols Small Cap Value Fund – Class Y Actual Fund Return $ 946.00 1.50% Hypothetical 5% Return 1.50% * Expenses are equal to each Fund’s annualized expense ratio indicated above, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. page 3 FRONTEGRA COLUMBUS CORE PLUS FUND FRONTEGRA COLUMBUS CORE FUND REPORT FROM REAMS ASSET MANAGEMENT COMPANY, LLC: Dear Fellow Shareholders: The Frontegra Columbus Core Plus Fund strives to achieve a high level of total return consistent with the preservation of capital by investing in a diversified portfolio of fixed income securities of varying maturities.This objective is relative to and measured against the Barclays Capital U.S. Aggregate Bond Index. The Frontegra Columbus Core Fund strives to achieve a high level of total return consistent with the preservation of capital by investing in a diversified portfolio of investment grade bonds of varying maturities.This objective is relative to and measured against the Barclays Capital U.S. Aggregate Bond Index. Performance Review For the 12 month fiscal year ending June 30, 2010, the Frontegra Columbus Core Plus Fund, Institutional Class, had a net return of 19.12% compared to a return of 9.50% for the Barclays Capital U.S. Aggregate Bond Index.Macro factors were positive, with duration strategy adding 26 basis points and the yield curve strategy adding 7 basis points.Sector decisions added 481 basis points while security selection added 483 basis points.Within these categories, investment grade credit added 400 basis points and high yield added 271 basis points as spreads tightened in these overweighted sectors particularly in the last two quarters of 2009.An overweight position in asset backed securities (“ABS”) and commercial mortgage backed securities (“CMBS”) added 215 and 115 basis points to performance, respectively.Non-dollar added 2 basis points to performance.Government related subtracted 21 basis points and mortgage backed securities (“MBS”) subtracted 18 basis points as the portfolio was underweight in these two outperforming sectors. For the 12 month fiscal year ending June 30, 2010, the Frontegra Columbus Core Fund had a net return of 15.60% compared to a return of 9.50% for the Barclays Capital U.S. Aggregate Bond Index.Macro factors were positive, with duration strategy adding 48 basis points and the yield curve strategy neither adding to nor subtracting from performance.Sector decisions added 340 basis points while security selection added 257 basis points.Within these categories, investment grade credit added 460 basis points due to an overweight position in this outperforming sector as well as superior issue selection.An overweight position in CMBS and ABS added 70 and 47 basis points, respectively.MBS added 41 basis points to performance.Government related subtracted 21 basis points as the portfolio was underweight in this outperforming sector.For both Funds, outperformance for the fiscal year was largely attributable to sector and security selection and the portfolios’ defensive positioning in the second half of the year. Fixed Income Outlook • During the second quarter, global capital markets weathered multiple storms. The largest and most far reaching of these storms has been sovereign debt problems in Europe, with Greece being the hardest hit. In a desperate attempt to find a solution to the crisis, government officials presented a series of small bailout plans. When these failed to pacify investor concerns, a massive €750 billion bailout package was approved by the European Union and the International Monetary Fund. In addition to the bailout proposals, Germany announced a ban on short selling of sovereign debt and financial equities in an attempt to settle the volatile markets. • All of the proposed government bailout packages focused on liquidity in hopes that the crises could be averted. Despite the massive size of the final bailout, investors were unsatisfied as they arrived at the sobering conclusion that abundant liquidity cannot rectify a problem rooted in inadequate solvency. A not-unexpected chain reaction to investors’ displeasure has been a pummeling of the Euro currency (approximately a 9.3% decline vs. the U.S. dollar in the second quarter), as the bailout compromises the credibility of the European Union. page 5 • Domestically, the oil spill tragedy in the Gulf of Mexico cast a pall over the capital markets after the Deepwater Horizon drilling rig exploded and sank. Each mitigation attempt initially inspired hope, but quickly faded to frustration as oil continued to flow. While oil washed up on shores, estimates of the flow-rate of the spill crept higher, the scope of liabilities broadened, and the nation’s patience grew increasingly thin, BP was persuaded by the Obama administration to contribute $20 billion to a claims fund. Relief well drilling is currently underway but not expected to be operational until August at the earliest. • The announcement that Goldman Sachs was being sued by the SEC and the shock of the “flash crash” provided added momentum for passage of the financial reform legislation. The “flash crash” occurred when an already jittery market (a result of the social unrest in Greece) saw the Dow Jones Industrial Average suddenly fall nearly 1,000 points intra-day before recovering almost 700 points in approximately 20 minutes. Lawmakers seized the moment and passed separate bills in both the House and the Senate. An agreement in a House-Senate conference committee was announced, but the passing of Senator Byrd and a last minute addition of a $19 billion charge to banks for the government bailout left the Democratic members uncertain of securing the 60 votes necessary for passage of the final bill in the Senate. • Concerns rose late in the quarter that unemployment and personal debt continue to weigh down many U.S. consumers, impeding their ability to assist in the nation’s economic recovery. Consumer spending is now needed to replace government spending; however, anemic housing numbers, retail sales, and the consumer confidence index all paint a picture that consumer strength may be weaker than most economists expected. The U.S. government has provided abundant deficit spending, but pressure from record outstanding debt and budget deficits is mounting. When government spending declines and if consumers remain weak, economic growth will be disappointing and market volatility is likely to remain elevated. • In regard to market performance during the second quarter, nearly all risk sectors underperformed. High yield option-adjusted spreads widened 129 basis points, as initial strength gave way to selling pressure (a result of heightened investors’ concern over the European debt crisis). CMBS widened 51 basis points. Investment grade credit and ABS option-adjusted spreads widened 44 and 14 basis points, respectively. The MBS sector witnessed modest positive excess returns during the second quarter. The historically steep Treasury yield curve flattened and yields declined in a flight to quality rally. The 30-year Treasury rate declined 82 basis points, but the 2-year Treasury declined only 41 basis points. Columbus Core Plus Portfolio Strategy • As spreads widened in May and June, we increased our allocation to the corporate sector. The portfolio is overweight in the credit sector with holdings focused on bank, insurance and utility issues that we expect to outperform. • Our weighting in Treasury securities declined during the quarter to make room in the portfolio for the additions in the corporate sector. • We maintain a “barbell” positioning to take advantage of the historically steep yield curve. If the yield curve flattens further, as we anticipate it might, the portfolio should outperform. • The portfolio is defensively positioned in MBS and, as a result, we are underweight the sector. Our focus is on 10-year amortization, low coupon, agency mortgage securities. We believe these shorter maturity securities have attractive spreads and a lower risk profile relative to other agency securities in the MBS sector. • We maintain our overweight position in the ABS sector. The holdings in this sector are focused on auto finance, which is backed by solid collateral. Columbus Core Portfolio Strategy • The portfolio remains overweight in Treasury securities as we maintain a lower risk profile and also as a result of our “barbell” positioning to take advantage of the historically steep yield curve. If the yield curve flattens further, as we anticipate it might, the portfolio should outperform. page 6 • After initially reducing some positions in April, we increased our allocation to the corporate sector as spreads widened in May and June. The portfolio is focused on bank, insurance and utility issues that we expect to outperform. • The portfolio is defensively positioned in MBS and, as a result, we are underweight the sector. Our focus is on 10-year amortization, low coupon, agency mortgage securities. We believe these shorter maturity securities have attractive spreads and a lower risk profile relative to other agency securities in the MBS sector. • We maintain our overweight position in the ABS sector. The holdings in this sector are focused on auto finance, which is backed by solid collateral. We appreciate your continued support as fellow shareholders in the Funds. Regards, Mark M. Egan, CFA, CPA Thomas M. Fink, CFA Reams Asset Management Company, LLC Reams Asset Management Company, LLC page 7 INVESTMENT HIGHLIGHTS Growth of a $100,000 Investment (Unaudited) Portfolio Total Return* FOR PERIODS ENDED 6/30/10 FUND INDEX SIX MONTHS 7.30% 5.33% ONE YEAR 19.12% 9.50% FIVE YEAR AVERAGE ANNUAL 8.72% 5.54% TEN YEAR AVERAGE ANNUAL 8.04% 6.47% This chart assumes an initial gross investment of $100,000 made on 6/30/00. Returns shown include the reinvestment of all distributions. Past performance is not predictive of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than the original cost. In the absence of existing fee waivers, total return would be reduced.The recent growth rate in the fixed income market has helped to produce short-term returns for some asset classes that are not typical and may not continue in the future.Because of ongoing market volatility, Fund performance may be subject to substantial short-term changes.To receive current to the most recent month-end performance, please call 1-888-825-2100. The Barclays Capital U.S. Aggregate Bond Index (formerly the Lehman Brothers Aggregate Bond Index) is an unmanaged market value-weighted performance benchmark for investment-grade fixed-rate debt issues, including government, corporate, asset backed and mortgage backed securities, with maturities of at least one year.The Index does not reflect investment management fees, brokerage commissions and other expenses associated with investing in fixed income securities.A direct investment in the index is not possible. * The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The above graph relates to Institutional Class shares of the Fund.Performance for Class Y shares will vary from the performance of the Institutional Class shares shown above due to differences in expenses. page 8 Frontegra Columbus Core Plus Fund SCHEDULE OF INVESTMENTS June 30, 2010 Principal Amount Value ASSET BACKED SECURITIES 10.3% Americredit Automobile Receivables Trust $ Series 2008-AF, Class A4, 6.960%, 10/14/2014 $ Capital One Multi-Asset Execution Trust Series 2006-9A, Class A9, 0.365%, 05/15/2013 Chase Issuance Trust Series 2009-A7, Class A7, 0.8000%, 09/17/2012 Series 2005-A13, Class A13, 0.390%, 02/15/2013 Chrysler Financial Auto Securitization Trust Series 2009-B, Class A-2, 1.150%, 11/08/2011 Chrysler Financial Automobile TALF Series 2009-AF, Class A3, 2.820%, 01/15/2016 Countrywide Asset-Backed Certificates Series 2006-S2, Class A3, 5.841%, 07/25/2027 Series 2006-S2, Class A4, 6.091%, 07/25/2027 Series 2006-S5, Class A3, 5.762%, 06/25/2035 Series 2007-S2, Class A6, 5.779%, 05/25/2037 Credit Suisse Mortgage Capital Certificates Series 2009-12R, Class 41A1, 5.250%, 03/27/2037 (Acquired 10/06/2009, Cost $1,858,760) (b) Fifth Third Auto Trust Series 2008-1, Class A3A, 4.070%, 01/17/2012 Ford Credit Auto Owner Trust Series 2009-A, Class A3B, 2.850%, 05/15/2013 Series 2009-D, Class A3, 2.170%, 10/15/2013 GE Capital Credit Card Master Note Trust Series 2009-3, Class A, 2.540%, 09/15/2014 GMAC Mortgage Corporation Loan Trust Series 2006-HE3, Class A3, 5.805%, 10/25/2036 GSAA Home Equity Trust Series 2006-S1, Class 1A1, 0.507%, 01/25/2037 Hertz Vehicle Financing LLC Series 2005-1A, Class A4, 0.597%, 11/25/2011 (Acquired 08/21/2008 and 12/10/2008, Cost $575,908) (a)(b) Series 2005-2A, Class A5, 0.597%, 11/25/2011 (Acquired 08/01/2008 and 12/10/2008, Cost $713,583) (a)(b) Series 2009-2A, Class A1, 4.260%, 03/25/2014 (Acquired 10/16/2009, Cost $1,824,891) (a)(b) Home Equity Mortgage Trust Series 2006-5, Class A1, 5.500%, 01/25/2037 Hyundai Auto Receivables Trust Series 2009-A, Class A3, 2.030%, 08/15/2013 The accompanying notes are an integral part of these financial statements. page 9 Frontegra Columbus Core Plus Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2010 Principal Amount Value ASSET BACKED SECURITIES 10.3% (continued) Keystone Owner Trust $ Series 1998-P1, Class M1, 7.530%, 05/25/2025 (Acquired 12/10/2008, Cost $5,734)(b) $ Mid-State Trust Series 11, Class A1, 4.864%, 07/15/2038 Residential Funding Mortgage Securities Series 2005-HS1, Class AI2, 4.660%, 09/25/2035 Series 2003-HS1, Class AI6, 3.830%, 02/25/2033 Series 2005-HS1, Class AI4, 5.110%, 09/25/2035 Series 2006-HSA1, Class A3, 5.230%, 02/25/2036 Series 2006-HSA1, Class A4, 5.490%, 02/25/2036 Series 2006-HSA1, Class A5, 5.310%, 02/25/2036 Series 2006-HSA2, Class AI2, 5.500%, 03/25/2036 Series 2006-HSA2, Class AI3, 5.543%, 03/25/2036 Series 2006-HSA2, Class AI4, 5.810%, 03/25/2036 SACO I Trust Series 2006-9, Class A1, 0.497%, 08/25/2036 SLM Student Loan Trust Series 2008-1, Class A1, 0.511%, 07/25/2013 Series 2008-2, Class A1, 0.613%, 01/25/2015 Total Asset Backed Securities (Cost $47,423,273) CORPORATE BONDS 24.5% Airlines 1.2% Northwest Airlines, Inc. 7.027%, 11/01/2019 United Airlines 6.636%, 07/02/2022 Commercial Banks 1.2% Manufacturers & Traders Trust Co. 5.629%, 12/01/2021 Marshall & Ilsley Bank 0.808%, 12/04/2012 (a) Consumer Finance 1.6% Ford Motor Credit Co. 8.000%, 12/15/2016 8.125%, 01/15/2020 GMAC, Inc. 6.750%, 12/01/2014 8.300%, 02/12/2015 (Acquired 02/09/2010 and 03/04/2010, Cost $1,945,313) (b) Diversified Financial Services 7.1% Bank of America Corp. 5.750%, 12/01/2017 7.625%, 06/01/2019 5.625%, 07/01/2020 Capital One Bank 8.800%, 07/15/2019 Citigroup, Inc. 8.500%, 05/22/2019 Credit Suisse AG 5.400%, 01/14/2020 Goldman Sachs Group, Inc. / The 6.000%, 06/15/2020 The accompanying notes are an integral part of these financial statements. page 10 Frontegra Columbus Core Plus Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2010 Principal Amount Value CORPORATE BONDS 24.5% (continued) Diversified Financial Services 7.1% (continued) Lehman Brothers Holdings $ 6.875%, 05/02/2018 (Acquired 09/16/2008, Cost $2,343,205) (d) $ Lloyds TSB Bank PLC 5.800%, 01/13/2020 (Acquired Multiple Dates, Cost $2,452,897) (b)(c) Morgan Stanley 5.500%, 01/26/2020 Diversified Telecommunication Services 0.3% Qwest Corp. 7.125%, 11/15/2043 Electric Utilities 5.0% AES Eastern Energy 9.000%, 01/02/2017 9.670%, 01/02/2029 AES Red Oak LLC 8.540%, 11/30/2019 Borger Energy Funding 7.260%, 12/31/2022 (Acquired 08/14/2008 and 12/10/2008, Cost $2,330,242) (b) Bruce Mansfield Unit 6.850%, 06/01/2034 Homer City Funding LLC 8.734%, 10/01/2026 Indianapolis Power & Light Co. 6.050%, 10/01/2036 (Acquired Multiple Dates, Cost $1,061,374) (b) Indiantown Cogeneration LP 9.770%, 12/15/2020 Kiowa Power Partners LLC 4.811%, 12/30/2013 (Acquired Multiple Dates, Cost $582,248) (b) Mackinaw Power LLC 6.296%, 10/31/2023 (Acquired Multiple Dates, Cost $1,109,805) (b) Selkirk Cogen Funding Corp. 8.980%, 06/26/2012 Tenaska Gateway Partners Ltd. 6.052%, 12/30/2023 (Acquired 05/31/2007 and 08/03/2007, Cost $539,477) (b) Windsor Financing LLC 5.881%, 07/15/2017 (Acquired Multiple Dates, Cost $1,633,223) (b) Industrial Consumer Services 0.3% ERAC USA Finance Company 6.375%, 10/15/2017 (Acquired 10/23/2008 and 12/10/2008, Cost $744,635) (b) Insurance 6.7% AIG, Inc. 4.250%, 05/15/2013 AIG Sunamerica 0.000%, 07/26/2010 AIG Sunamerica Global Financial 6.300%, 05/10/2011 (Acquired Multiple Dates, Cost $3,640,140) (b) 6.900%, 03/15/2032 (Acquired 02/23/2010, Cost $1,014,310) (b) The accompanying notes are an integral part of these financial statements. page 11 Frontegra Columbus Core Plus Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2010 Principal Amount Value CORPORATE BONDS 24.5% (continued) Insurance 6.7% (continued) ASIF Global Financing XIX $ 4.900%, 01/17/2013 (Acquired Multiple Dates, Cost $3,878,206) (b) $ Genworth Global Funding 5.250%, 05/15/2012 5.875%, 05/03/2013 (Acquired 02/10/2010, Cost $2,604,096) (b) Hartford Financial Services Group, Inc. 4.000%, 03/30/2015 8.125%, 06/15/2038 6.625%, 03/30/2040 Jackson National Life Global Funding 5.375%, 05/08/2013 (Acquired 05/01/2008 and 12/10/2008, Cost $825,359) (b) Lincoln National Corp. 6.250%, 02/15/2020 7.000%, 06/15/2040 Monumental Global Funding 5.500%, 04/22/2013 (Acquired Multiple Dates, Cost $1,603,546) (b) 5.250%, 01/15/2014 (Acquired 05/06/2009 and 06/10/2009, Cost $835,130) (b) Nationwide Life Global Fund 5.450%, 10/02/2012 (Acquired 09/25/2007 and 12/10/2008, Cost $793,225) (b) Prudential Financial, Inc. 5.375%, 06/21/2020 6.625%, 06/21/2040 Prudential Holdings LLC 7.245%, 12/18/2023 (Acquired 02/11/2010 and 04/08/2010, Cost $1,137,154) (b) 8.695%, 12/18/2023 (Acquired Multiple Dates, Cost $570,568) (b) Oil and Gas 0.4% Shell International Finance BV 3.100%, 06/28/2015 Oil, Gas & Consumable Fuels 0.8% Anadarko Petroleum Corporation 6.200%, 03/15/2040 El Paso Corp. 7.000%, 06/15/2017 Valero Energy Corp. 6.125%, 02/01/2020 Total Corporate Bonds (Cost $97,423,067) MORTGAGE BACKED SECURITIES 21.9% Bank of America Commercial Mortgage, Inc. Series 2006-3, Class A4, 5.889%, 07/10/2044 Series 2009-UB1, Class A4, 5.621%, 06/24/2050 (Acquired 06/18/2009 and 07/07/2009, Cost $3,670,269) (b) CitiMortgage Alternative Loan Trust Series 2007-A4, Class 2A1, 5.500%, 04/25/2022 The accompanying notes are an integral part of these financial statements. page 12 Frontegra Columbus Core Plus Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2010 Principal Amount Value MORTGAGE BACKED SECURITIES 21.9% (continued) Credit Suisse First Boston Mortgage Securities Corp. $ Pool # 2005-10, 5.000%, 09/25/2015 $ Pool # 2003-1, 7.000%, 02/25/2033 Credit Suisse Mortgage Pool #2009-RR1, 5.383%, 11/15/2016 (Acquired 07/09/2009 and 12/29/2009, Cost $2,154,493) (b) FHLMC REMIC (e) Series 3609, 4.000%, 12/15/2024 Series 2750, 4.000%, 05/15/2026 FNMA Pool (e) Pool #MA0357, 4.000%, 04/25/2019 Pool #931711, 4.000%, 08/01/2019 Pool #MA0174, 4.000%, 09/25/2019 Pool #MA0235, 4.000%, 09/25/2019 Pool #932108, 4.000%, 11/25/2019 Pool #MA0298, 4.000%, 06/25/2019 Pool #MA0380, 4.000%, 05/25/2020 Pool #464398, 5.970%, 01/25/2040 Pool #464400, 5.970%, 01/25/2040 FNMA REMIC (e) Series 1994-3, Class PL, 5.500%, 01/25/2024 FNMA TBA (e) Pool #000TBA, 3.330%, 01/01/2020 GS Mortgage Securities Corp. II Series 2007-EOP, Class A1, 0.444%, 03/06/2020 (Acquired Multiple Dates, Cost $2,372,656) (a)(b) Series 2007-GG10, Class A4, 5.999%, 08/10/2045 (a) LB-UBS Commercial Mortgage Trust Series 2007-C2, Class A3, 5.430%, 02/15/2040 Master Asset Securitization Trust Pool # 2004-3, 4.750%, 01/25/2014 Morgan Stanley Mortgage Loan Trust Series 2006-7, 5.000%, 06/25/2021 Morgan Stanley REMIC Trust Series 2009-GG10, Class A4A, 5.805%, 08/12/2045 (Acquired 01/04/2010 and 01/25/2010, Cost $3,784,247) (b) Residential Accredit Loans, Inc. Series 2005-QS3, Class A1, 5.000%, 03/25/2020 Series 2004-QS4, Class A1, 4.350%, 03/25/2034 Wachovia Bank Commercial Mortgage Trust Series 2006-C23, Class A4, 5.418%, 01/15/2045 Wells Fargo Alternative Loan Trust Series 2007-PA3, Class 6A1, 5.500%, 07/25/2022 Wells Fargo Mortgage Backed Securities Trust Pool # 2006-3, 5.500%, 03/25/2036 Total Mortgage Backed Securities (Cost $87,082,916) U.S. GOVERNMENT AGENCY ISSUE 3.6% FHLMC (e) 0.308%, 09/19/2011 (a) 0.270%, 01/11/2012 (a) Total U.S. Government Agency Issue (Cost $15,044,328) The accompanying notes are an integral part of these financial statements. page 13 Frontegra Columbus Core Plus Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2010 Principal Amount Value U.S. TREASURY OBLIGATIONS 30.4% United States Treasury Bonds 1.7% $ 4.375%, 05/15/2040 $ United States Treasury Notes 28.7% 1.000%, 09/30/2011 0.875%, 02/29/2012 3.250%, 03/31/2017 3.125%, 04/30/2017 2.750%, 05/31/2017 Total U.S. Treasury Obligations (Cost $125,778,417) SHORT-TERM INVESTMENTS 14.0% Commercial Paper 13.3% Intesa Funding LLC, 0.000%, 07/01/2010 U.S. Bank, N.A., 0.000%, 07/01/2010 Variable Rate Demand Notes 0.7% American Family Financial Services, Inc., 0.100% (f) Total Short-Term Investments (Cost $58,558,877) Total Investments 104.7% (Cost $431,310,878) Liabilities in Excess of Other Assets (4.7)% ) TOTAL NET ASSETS 100.0% $ (a) Adjustable Rate. (b) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers. The total value of these securities amounted to $49,525,971 (11.8% of net assets) at June 30, 2010. (c) U.S. Dollar denominated security of a foreign issuer. (d) Security is in default. (e) Entity under conservatorship of the federal government. (f) Variable rate demand notes are considered short-term obligations and are payable upon demand. Interest rates change periodically on specified dates. The rates listed are as of June 30, 2010. ALLOCATION OF PORTFOLIO HOLDINGS At June 30, 2010, the allocation of portfolio holdings as a percentage of the Fund’s total net assets were: Asset-Backed Securities % U.S. Treasury Obligations Corporate Bonds Short-Term Investments Mortgage-Backed Securities Liabilities in Excess of Other Assets (4.7 ) U.S. Government Agency Issue % The accompanying notes are an integral part of these financial statements. page 14 Frontegra Columbus Core Plus Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2010 Credit Default Swaps Rating of (Pay)/ Unrealized Reference Buy/Sell Reference Entity Receive Fixed Expiration Notional Appreciation/ Counterparty Entity Protection(1) (Moody’s/S&P) Fixed Rate Rate Date Value(2) (Depreciation) JPMorgan CDX North American Investment Grade Index Sell B2/B Receive 5.00% 6/20/15 $ $ JPMorgan CDX North American High Yield Index Sell Baa1/BBB Receive 1.00% 6/20/15 JPMorgan General Electric Capital Corp. Sell Aa2/AA+ Receive 1.00% 6/20/15 $ $ If the Fund is a seller of protection and a credit event occurs, as defined under the terms of that particular swap agreement, the Fund will either (i) pay to the buyer of protection an amount equal to the notional amount of the swap and take delivery of the referenced obligation or underlying securities comprising the referenced index or (ii) pay a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the referenced obligation of underlying securities comprising the referenced index. The maximum potential amount the Fund could be required to make as a seller of credit protection or receive as a buyer of credit protection if a credit event occurs as defined under the terms of that particular swap agreement. The accompanying notes are an integral part of these financial statements. page 15 Frontegra Columbus Core Plus Fund STATEMENT OF ASSETS AND LIABILITIES June 30, 2010 Assets: Investments at value (cost $431,310,878) $ Interest receivable Deposit with broker and custodian for swaps Receivable for Fund shares sold Receivable for investments sold Unrealized appreciation on swaps Unrealized appreciation on foreign currency contracts Prepaid expenses and other assets Total assets Liabilities: Payable for investments purchased Payable for Fund shares purchased Payable to the custodian Accrued investment advisory fee Accrued distribution and shareholder servicing fees Accrued expenses Swap payments received Total liabilities Net Assets $ Net Assets Consist of: Paid in capital $ Undistributed net investment income Accumulated net realized gain on investments sold, swap contracts and foreign currency Net unrealized appreciation/(depreciation) on: Investments Swap contracts Foreign currency Net Assets $ Capital Stock, $0.01 Par Value Institutional Class Shares Authorized Class Y Shares Authorized Institutional Class: Net Assets $ Issued and Outstanding Net Asset Value, Redemption Price and Offering Price Per Share $ Class Y: Net Assets $ Issued and outstanding Net Asset Value, Redemption Price and Offering Price Per Share $ The accompanying notes are an integral part of these financial statements. page 16 Frontegra Columbus Core Plus Fund STATEMENT OF OPERATIONS Year Ended June 30, 2010 Investment Income: Interest income $ Total Investment Income Expenses: Investment advisory fees (Note 3) Fund administration and accounting fees Custody fees Federal and state registration fees Audit fees Legal fees Shareholder servicing fees Reports to shareholders Directors’ fees and related expenses Distribution and shareholder servicing fees - Class Y (Note 8) Compliance related expenses Other Total expenses before waiver and reimbursement Waiver and reimbursement of expenses by Adviser (Note 3) ) Net expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments: Net realized gain (loss) on : Investments Swap contracts Foreign currency contracts ) Change in net unrealized appreciation/(depreciation) on: Investments Swap contracts ) Foreign currency contracts Net Realized and Unrealized Gain on Investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. page 17 Frontegra Columbus Core Plus Fund STATEMENTS OF CHANGES IN NET ASSETS For the For the Year Ended Year Ended June 30, 2010 June 30, 2009 Operations: Net investment income $ $ Net realized gain (loss) on: Investments ) Swap contracts Foreign currency ) — Futures — Change in net unrealized appreciation/(depreciation) on: Investments Swap contracts ) Foreign currency contracts — Net increase in net assets resulting from operations Distributions Paid to Institutional Class Shareholders From: Net investment income ) ) Net realized gain ) ) Net decrease in net assets resulting from distributions paid ) ) Distributions Paid to Class Y Shareholders From: Net investment income ) — Net realized gain ) — Net decrease in net assets resulting from distributions paid ) — Capital Share Transactions: Shares sold - Institutional Class Shares sold - Class Y — Shares issued to holders in reinvestment of distributions - Institutional Class Shares issued to holders in reinvestment of distributions - Class Y — Shares redeemed - Institutional Class ) ) Shares redeemed - Class Y ) — Net decrease in net assets resulting from capital share transactions ) ) Total Increase (Decrease) in Net Assets ) Net Assets: Beginning of Period End of Period (includes undistributed net investment income of $2,076,318 and $1,273,273 respectively) $ $ Transactions In Shares – Institutional Class: Shares sold Shares issued to holders in reinvestment of distributions Shares redeemed ) ) Net decrease in shares outstanding ) ) Transactions In Shares – Class Y: Shares sold — Shares issued to holders in reinvestment of distributions — Shares redeemed ) — Net increase in shares outstanding — The accompanying notes are an integral part of these financial statements. page 18 Frontegra Columbus Core Plus Fund FINANCIAL HIGHLIGHTS Institutional Class Year Year Year Year Year Ended Ended Ended Ended Ended June 30, June 30, June 30, June 30, June 30, Net Asset Value, Beginning of Period $ Income (Loss) from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments ) Total Income from Investment Operations Less Distributions: From net investment income ) From net realized gain on investments ) ) ) — ) Total Distributions ) Net Asset Value, End of Period $ Total Return % Supplemental Data and Ratios: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets Before waivers and reimbursements % Net of waivers and reimbursements % Ratio of net investment income to average net assets Before waivers and reimbursements % Net of waivers and reimbursements % Portfolio turnover rate % The accompanying notes are an integral part of these financial statements. page 19 Frontegra Columbus Core Plus Fund FINANCIAL HIGHLIGHTS Class Y Period Ended June 30, Net Asset Value, Beginning of Period $ Income (Loss) from Investment Operations: Net investment income Net realized and unrealized gain on investments Total Income from Investment Operations Less Distributions: From net investment income ) From net realized gain on investments ) Total Distributions ) Net Asset Value, End of Period $ Total Return %(2) Supplemental Data and Ratios: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets Before waivers and reimbursements %(3) Net of waivers and reimbursements %(3) Ratio of net investment income to average net assets Before waivers and reimbursements %(3) Net of waivers and reimbursements %(3) Portfolio turnover rate %(2) Commenced operations on November 12, 2009. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. page 20 INVESTMENT HIGHLIGHTS Growth of a $100,000 Investment (Unaudited) * 2/23/01 commencement of operations. Portfolio Total Return** FOR PERIODS ENDED 6/30/10 FUND INDEX SIX MONTHS 5.73% 5.33% ONE YEAR 15.60% 9.50% FIVE YEAR AVERAGE ANNUAL 7.54% 5.54% SINCE COMMENCEMENT AVERAGE ANNUAL 6.68% 5.94% This chart assumes an initial gross investment of $100,000 made on 2/23/01 (commencement of operations). Returns shown include the reinvestment of all distributions.Past performance is not predictive of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than the original cost. In the absence of existing fee waivers, total return would be reduced.The recent growth rate in the fixed income market has helped to produce short-term returns for some asset classes that are not typical and may not continue in the future.Because of ongoing market volatility, Fund performance may be subject to substantial short-term changes.To receive current to the most recent month-end performance, please call 1-888-825-2100. The Barclays Capital U.S. Aggregate Bond Index (formerly the Lehman Brothers Aggregate Bond Index) is an unmanaged market value-weighted performance benchmark for investment-grade fixed-rate debt issues, including government, corporate, asset backed and mortgage backed securities, with maturities of at least one year.The Index does not reflect investment management fees, brokerage commissions and other expenses associated with investing in fixed income securities.A direct investment in the index is not possible. ** The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. page 21 Frontegra Columbus Core Fund SCHEDULE OF INVESTMENTS June 30, 2010 Principal Amount Value ASSET BACKED SECURITIES 9.2% Americredit Automobile Receivables Trust $ Series 2008-AF, Class A4, 6.960%, 10/14/2014 $ Capital One Multi-Asset Execution Trust Series 2006-9A, Class A9, 0.365%, 05/15/2013 Chase Issuance Trust Series 2009-A7, Class A7, 0.800%, 09/17/2012 Series 2005-A13, Class A13, 0.390%, 02/15/2013 Chrysler Financial Auto Securitization Trust Series 2009-B, Class A-2, 1.150%, 11/08/2011 Chrysler Financial Automobile TALF Series 2009-AF, Class A3, 2.820%, 01/15/2016 Credit Suisse Mortgage Capital Certificates Series 2009-12R, Class 41A1, 5.250%, 03/27/2037 (Acquired 10/06/2009, Cost $285,112) (b) Fifth Third Auto Trust Series 2008-1, Class A3A, 4.070%, 01/17/2012 Ford Credit Auto Owner Trust Series 2009-A, Class A3B, 2.850%, 05/15/2013 Series 2009-D, Class A3, 2.170%, 10/15/2013 GE Capital Credit Card Master Note Trust Series 2009-3, Class A, 2.540%, 09/15/2014 Hertz Vehicle Financing LLC Series 2005-1A, Class A4, 0.597%, 11/25/2011 (Acquired 08/21/2008, Cost $109,487) (a)(b) Series 2005-2A, Class A5, 0.597%, 11/25/2011 (Acquired 08/01/2008, Cost $163,226) (a)(b) Series 2009-2A, Class A1, 4.260%, 03/25/2014 (Acquired 10/16/2009, Cost $279,983) (a)(b) Hyundai Auto Receivables Trust Series 2009-A, Class A3, 2.030%, 08/15/2013 Keystone Owner Trust Series 1998-P1, Class M1, 7.530%, 05/25/2025 (Acquired 04/22/2003, Cost $28,479) (b) Mid-State Trust Series 11, Class A1, 4.864%, 07/15/2038 Sears Credit Account Master Trust Series 2002-3, Class A, 1.000%, 05/17/2016 SLM Student Loan Trust Series 2008-1, Class A1, 0.511%, 07/25/2013 Series 2008-2, Class A1, 0.613%, 01/25/2015 Total Asset Backed Securities (Cost $6,035,041) The accompanying notes are an integral part of these financial statements. page 22 Frontegra Columbus Core Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2010 Principal Amount Value CORPORATE BONDS 20.8% Airlines 0.7% Northwest Airlines, Inc. $ 7.027%, 11/01/2019 $ Commercial Banks 1.2% Manufacturers & Traders Trust Co. 5.629%, 12/01/2021 Marshall & Ilsley Bank 0.808%, 12/04/2012(a) Construction Materials 0.1% Lafarge Coppee SA 6.500%, 07/15/2016 Diversified Financial Services 7.3% Bank of America Corp. 5.750%, 12/01/2017 7.625%, 06/01/2019 5.625%, 07/01/2020 Capital One Bank 8.800%, 07/15/2019 Citigroup, Inc. 8.500%, 05/22/2019 Credit Suisse AG 5.400%, 01/14/2020 Goldman Sachs Group, Inc. / The 6.000%, 06/15/2020 JPMorgan Chase & Co. 5.150%, 10/01/2015 4.950%, 03/25/2020 Lloyds TSB Bank PLC 5.800%, 01/13/2020 (Acquired Multiple Dates, Cost $361,326) (b)(d) Morgan Stanley 5.500%, 01/26/2020 Wachovia Corp. 5.625%, 10/15/2016 Electric Utilities 2.8% Bruce Mansfield Unit 6.850%, 06/01/2034 Entergy Arkansas, Inc. 5.000%, 07/01/2018 Entergy Texas, Inc. 3.600%, 06/01/2015 Indianapolis Power & Light Co. 6.050%, 10/01/2036 (Acquired Multiple Dates, Cost $152,372) (b) Kiowa Power Partners LLC 4.811%, 12/30/2013 (Acquired 11/22/2004 and 08/03/2007, Cost $163,625) (b) Mackinaw Power LLC 6.296%, 10/31/2023 (Acquired Multiple Dates, Cost $268,813) (b) Ohio Power Co. 6.000%, 06/01/2016 Oncor Electric Delivery Co. LLC 7.000%, 09/01/2022 Industrial Consumer Services 0.2% ERAC USA Finance Company 6.375%, 10/15/2017 (Acquired 10/23/2008, Cost $103,631) (b) The accompanying notes are an integral part of these financial statements. page 23 Frontegra Columbus Core Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2010 Principal Amount Value CORPORATE BONDS 20.8% (continued) Insurance 6.8% AIG Sunamerica Global Financial $ 6.300%, 05/10/2011 (Acquired 09/30/2009, Cost $248,081) (b) $ ASIF Global Financing XIX 4.900%, 01/17/2013 (Acquired Multiple Dates, Cost $587,401) (b) 6.900%, 03/15/2032 (Acquired 02/23/2010, Cost $172,154) (b) Farmers Insurance Exchange 6.000%, 08/01/2014 (Acquired 07/15/2009, Cost $198,841) (b) Genworth Global Funding 5.875%, 05/03/2013 (Acquired 11/25/2008 and 01/20/2009, Cost $328,962) (b) Hartford Financial Services Group, Inc. 4.000%, 03/30/2015 Jackson National Life Global Funding 5.375%, 05/08/2013 (Acquired Multiple Dates, Cost $235,360) (b) Lincoln National Corp. 6.250%, 02/15/2020 7.000%, 06/15/2040 Monumental Global Funding 5.500%, 04/22/2013 (Acquired Multiple Dates, Cost $393,011) (b) 5.250%, 01/15/2014 (Acquired 0/10/2009 and 09/30/2009, Cost $130,306) (b) Nationwide Life Global Fund 5.450%, 10/02/2012 (Acquired 09/25/2007 and 09/30/2009, Cost $298,605) (b) Prudential Financial, Inc. 5.375%, 06/21/2020 6.625%, 06/21/2040 Prudential Holdings LLC 8.695%, 12/18/2023 (Acquired 01/06/2010, Cost $421,073) (b) Oil and Gas 0.6% Merey Sweeny LP 8.850%, 12/18/2019 (Acquired 01/19/2010, Cost $378,594) (b) Oil and Gas Extraction 0.6% Devon OEI Operating, Inc. 7.500%, 09/15/2027 Support Activities for Mining 0.5% Shell International Finance BV 3.100%, 06/28/2015 Total Corporate Bonds (Cost $12,912,752) MORTGAGE BACKED SECURITIES 19.8% Bank of America Commercial Mortgage, Inc. Series 2006-3, Class A4, 5.889%, 07/10/2044 Series 2009-UB1, Class A4, 5.621%, 06/24/2050 (Acquired Multiple Dates, Cost $611,344) (b) The accompanying notes are an integral part of these financial statements. page 24 Frontegra Columbus Core Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2010 Principal Amount Value MORTGAGE BACKED SECURITIES 19.8% (continued) CitiMortgage Alternative Loan Trust $ Series 2007-A7, Class 3A1, 5.750%, 07/25/2022 $ Credit Suisse First Boston Mortgage Securities Corp. Pool # 2005-10, 5.000%, 09/25/2015 Pool # 2003-1, 7.000%, 02/25/2033 Fannie Mae-Aces (c) Series 2010-M1, Class A1, 3.305%, 06/25/2019 FHLMC REMIC (c) Series 3609, 4.000%, 12/15/2024 Series 2750, 4.000%, 05/15/2026 FNMA Pool (c) Pool #735065, 4.498%, 08/25/2013 Pool #MA0357, 4.000%, 04/25/2019 Pool #931711, 4.000%, 08/25/2019 Pool #MA0174, 4.000%, 09/25/2019 Pool #932108, 4.000%, 11/25/2019 Pool #MA0235, 4.000%, 09/25/2019 Pool #MA0298, 4.000%, 06/25/2019 Pool #MA0380, 4.000%, 05/25/2020 Pool #464398, 5.970%, 01/25/2040 Pool #464400, 5.970%, 01/25/2040 FNMA TBA (c) Pool #000TBA, 3.330%, 01/01/2020 GS Mortgage Securities Corp. II Series 2007-EOP, Class A1, 0.444%, 03/06/2020 (Acquired 09/17/2007 through 04/22/2008, Cost $352,035) (a)(b) LB-UBS Commercial Mortgage Trust Series 2007-C2, Class A3, 5.430%, 02/15/2040 Master Asset Securitization Trust Pool # 2004-3, 4.750%, 01/25/2014 Morgan Stanley REMIC Trust Series 2009-GG10, Class A4A, 5.805%, 08/12/2045 (Acquired 01/04/2010 and 01/25/2010, Cost $631,056) (b) Residential Accredit Loans, Inc. Series 2004-QS4, Class A1, 4.350%, 03/25/2034 Residential Asset Securitization Trust Series 2003-A6, Class A1, 4.500%, 07/25/2033 Wachovia Bank Commercial Mortgage Trust Series 2006-C23, Class A4, 5.418%, 01/15/2045 Total Mortgage Backed Securities (Cost $12,565,616) U.S. GOVERNMENT AGENCY ISSUE 3.6% FHLMC (c) 0.308%, 09/19/2011 (a) 0.270%, 01/11/2012 (a) Total U.S. Government Agency Issue (Cost $2,378,312) U.S. TREASURY OBLIGATIONS 37.6% United States Treasury Bonds 1.7% 4.375%, 05/15/2040 United States Treasury Notes 35.9% 1.000%, 09/30/2011 0.875%, 02/29/2012 3.250%, 03/31/2017 3.125%, 04/30/2017 2.750%, 05/31/2017 Total U.S. Treasury Obligations (Cost $24,604,109) The accompanying notes are an integral part of these financial statements. page 25 Frontegra Columbus Core Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2010 Principal Amount Value SHORT-TERM INVESTMENTS 15.0% Commercial Paper 15.0% $ Intesa Funding LLC, 0.000%, 07/01/2010 $ U.S. Bank, N.A., 0.000%, 07/01/2010 Total Short-Term Investments (Cost $9,870,000) Total Investments 106.0% (Cost $68,365,830) Liabilities in Excess of Other Assets (6.0)% ) TOTAL NET ASSETS 100.0% $ (a) Adjustable Rate. (b) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers. The total value of these securities amounted to $7,492,836 (11.4% of net assets) at June 30, 2010. (c) Entity under conservatorship of the federal government. (d) U.S. Dollar denominated security of a foreign issuer. ALLOCATION OF PORTFOLIO HOLDINGS At June 30, 2010, the allocation of portfolio holdings as a percentage of the Fund’s total net assets were: Asset-Backed Securities % U.S. Treasury Obligations Corporate Bonds Short-Term Investments Mortgage-Backed Securities Liabilities in Excess of Other Assets (6.0 ) U.S. Government Agency Issue % The accompanying notes are an integral part of these financial statements. page 26 Frontegra Columbus Core Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2010 Credit Default Swaps Rating of (Pay)/ Unrealized Reference Buy/Sell Reference Entity Receive Fixed Expiration Notional Appreciation/ Counterparty Entity Protection(1) (Moody’s/S&P) Fixed Rate Rate Date Value(2) (Depreciation) JPMorgan CDX North American Investment Grade Index SELL Baa1/BBB Receive 1.00% 6/20/15 $ $ JPMorgan General Electric Capital Corp. SELL Aa2/AA+ Receive 1.00% 6/20/15 $ $ If the Fund is a seller of protection and a credit event occurs, as defined under the terms of that particular swap agreement, the Fund will either (i) pay to the buyer of protection an amount equal to the notional amount of the swap and take delivery of the referenced obligation or underlying securities comprising the referenced index or (ii) pay a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the referenced obligation of underlying securities comprising the referenced index. The maximum potential amount the Fund could be required to make as a seller of credit protection or receive as a buyer of credit protection if a credit event occurs as defined under the terms of that particular swap agreement. The accompanying notes are an integral part of these financial statements. page 27 Frontegra Columbus Core Fund STATEMENT OF ASSETS AND LIABILITIES June 30, 2010 Assets: Investments at value (cost $68,365,830) $ Cash Interest receivable Unrealized gain on swaps Prepaid expenses and other assets Total assets Liabilities: Payable for investments purchased Accrued investment advisory fee Accrued expenses Swap payments received Total liabilities Net Assets $ Net Assets Consist of: Paid in capital $ Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation on investments Unrealized appreciation on swaps contracts Net Assets $ Capital Stock, $0.01 Par Value Authorized Issued and outstanding Net Asset Value, Redemption Price and Offering Price Per Share $ The accompanying notes are an integral part of these financial statements. page 28 Frontegra Columbus Core Fund STATEMENT OF OPERATIONS Year Ended June 30, 2010 Investment Income: Interest income $ Dividend income Total Investment Income Expenses: Investment advisory fees (Note 3) Fund administration and accounting fees Audit fees Legal fees Federal and state registration fees Custody fees Shareholder servicing fees Directors’ fees and related expenses Reports to shareholders Compliance related expenses Other Total expenses before waiver and reimbursement Waiver and reimbursement of expenses by Adviser (Note 3) ) Net expenses Net Investment Income Realized and Unrealized Gain on Investments: Net realized gain on: Investments Swap contracts Change in net unrealized appreciation/(depreciation) on: Investments Swap contracts Net Realized and Unrealized Gain on Investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. page 29 Frontegra Columbus Core Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year For the Year Ended Ended June 30, 2010 June 30, 2009 Operations: Net investment income $ $ Net realized gain (loss) on: Investments ) Swap contracts Change in net unrealized appreciation/(depreciation) on: Investments Swap contracts Net increase (decrease) in net assets resulting from operations ) Distributions Paid From: Net investment income ) ) Net decrease in net assets resulting from distributions paid ) ) Capital Share Transactions: Shares sold Shares issued to holders in reinvestment of distributions Shares redeemed ) ) Net increase in net assets resulting from capital share transactions ) Total Increase (Decrease) in Net Assets ) Net Assets: Beginning of Period End of Period (includes undistributed net investment income of $117,332 and $118,324 respectively) $ $ Transactions in Shares: Shares sold Shares issued to holders in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) in shares outstanding ) The accompanying notes are an integral part of these financial statements. page 30 Frontegra Columbus Core Fund FINANCIAL HIGHLIGHTS Year Year Year Year Year Ended Ended Ended Ended Ended June 30, June 30, June 30, June 30, June 30, Net Asset Value, Beginning of Period $ Income (Loss) from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments ) Total Income (Loss) from Investment Operations ) Less Distributions: From net investment income ) From net realized gain on investments — ) Total Distributions ) Net Asset Value, End of Period $ Total Return % )% Supplemental Data and Ratios: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets Before waivers and reimbursements % Net of waivers and reimbursements % Ratio of net investment income to average net assets Before waivers and reimbursements % Net of waivers and reimbursements % Portfolio turnover rate % Per share net investment income has been calculated using the daily average share method. The accompanying notes are an integral part of these financial statements. page 31 FRONTEGRA IRONBRIDGE SMALL CAP FUND FRONTEGRA IRONBRIDGE SMID FUND REPORT FROM IRONBRIDGE CAPITAL MANAGEMENT, L.P. Dear Fellow Shareholders: The Frontegra IronBridge Small Cap Fund strives to achieve capital appreciation by investing in a diversified portfolio of equity securities of companies with small market capitalizations.The objective is relative to, and measured against, the Russell 2000®(1) Index. The Frontegra IronBridge SMID Fund strives to achieve capital appreciation by investing in a diversified portfolio of equity securities of companies with small and mid market capitalizations.The objective is relative to, and measured against, the Russell 2500TM(2) Index. Performance Review For the year ending June 30, 2010, the Frontegra IronBridge Small Cap Fund achieved positive absolute returns but trailed the benchmark, returning 16.72% net of fees compared with the Russell 2000 Index return of 21.48% for the same period. Small Cap Fund Best Performers Return Small Cap Fund Worst Performers Return Netflix Inc. 162.82% Myriad Genetics Inc. -58.06% Lubrizol Corp. 72.88% Isis Pharmaceuticals Inc. -42.00% Methanex Corp. 65.62% TeleCommunication Systems Inc. (Cl A) -41.77% Tupperware Brands Corp. 56.60% LeapFrog Enterprises Inc. (Cl A) -40.18% Mid-America Apartment Communities Inc. 48.24% Stewart Information Services Corp. -36.40% Tractor Supply Co. 48.21% KB Home -34.03% Unit Corp. 47.23% Tetra Tech Inc. -31.55% National Instruments Corp. 43.39% Synaptics Inc. -28.85% Corporate Office Properties Trust 34.09% Atwood Oceanics Inc. -27.21% Alexander & Baldwin Inc. 32.39% Tekelec -21.33% The stock selection within Energy, Utilities and Materials was a positive contributor to the relative return profile, while exposure amongst the Information Technology, Health Care, Financials, Industrials, Consumer Staples and Consumer Discretionary names detracted from the Fund’s relative performance.The small allocation to cash was also a significant detractor from the Fund’s relative performance. The Frontegra IronBridge SMID Fund achieved positive absolute returns but trailed its benchmark for the 12-month period ending June 30, 2010, returning 15.88% net of fees, versus the 24.03% return of the Russell 2500 Index. SMID Fund Best Performers Return SMID Fund Worst Performers Return Netflix Inc. 162.82% Isis Pharmaceuticals Inc. -41.94% Akamai Technologies Inc. 111.52% Bucyrus International Inc. -30.90% F5 Networks Inc. 98.12% Atheros Communications Inc. -29.87% Hasbro Inc. 74.32% McAfee Inc. -27.19% Lubrizol Corp. 72.88% Greenhill & Co. -26.05% priceline.com Inc. 58.26% Reliance Steel & Aluminum Co. -24.77% Albemarle Corp. 57.46% Synaptics Inc. -23.57% Tupperware Brands Corp. 56.60% URS Corp. -20.54% Corporate Office Properties Trust 34.09% Jefferies Group Inc. -17.90% Cerner Corp. 21.83% DeVry Inc. -15.96% The stock selection within Consumer Discretionary was a positive contributor to the relative return profile, while exposure amongst all other sectors with the exception of Telecommunication Services detracted from the Fund’s relative performance.Selection within Telecommunication Services did not have a meaningful impact on the Fund’s relative performance.The small allocation to cash was also a significant detractor from relative performance. Russell 2000® Index is either a registered trademark or trade name of Russell Investment Group in the U.S. and/or other countries. Indexes are unmanaged and cannot be invested in directly. Russell 2500™ Index is either a registered trademark or tradename of Russell Investment Group in the U.S. and/or other countries. Indexes are unmanaged and cannot be invested in directly. page 33 Stocks surged in the first three quarters of the Funds’ fiscal year.Low quality stocks continued to lead higher quality stocks.Based on a review of our internal pricing equation, we estimate that quantitative easing by the Federal Reserve drove the required return down from 8% to a low of 4%, while government subsidies to consumers in the housing and automotive sectors pulled demand forward and stopped the decline in economic return and reinvestment.The Federal Reserve’s injection of approximately $1.5 trillion of liquidity into the U.S. financial system resulted in an 89% increase in the Russell 2000 Index of small stocks from the March 9, 2009 lows to March 30, 2010. In the fourth quarter of the Funds’ fiscal year, the Russell 2000 Index fell 9.92% when the Fed wound down its quantitative easing and discount rates increased.Yet, this quarterly decline does not tell the more dramatic story of the 16.78% decline from the April 23rd intra-quarter peak in the index.IronBridge has long suspected that volatility might increase as markets struggle to determine the ultimate outcome of the massive sovereign debts that governments had been accumulating.Sovereign debt has increased due to entitlements as well as the absorption of toxic debt from the 2008 debt crisis, followed by the accompanying increase in government spending required to replace reserves in an insolvent global banking system and to offset the precipitous decline in private investment. We are disappointed to underperform our benchmarks.We believe our “quality” bias is the main reason for the underperformance as low quality stocks outperformed high quality stocks by approximately 21.67% in the Russell 2000 Index during the fiscal year.Companies with leverage (defined as Total Debt as a percentage of Total Capital) in the highest quintile returned 37.05% for the fiscal year versus 15.38% for companies with leverage in the lowest quintile of the Russell 2000 Index. Over shorter time periods, there are several reasons why high quality stocks may not outperform.They might not outperform during periods of artificial stimulants, when government props up the economy in various ways which transfer wealth from taxpayers to targeted industry and company recipients.Additionally, high quality stocks might not outperform in periods when the investor’s discount rate is the primary driver of value, such as during periods of excess liquidity or periods when rapidly-falling credit spreads reduce the refinance risk of overleveraged companies.Additionally, they may not outperform during the early stage of an economic recovery as firms with high operating leverage improve economic returns and growth relatively faster than those less dependent on mean reverting cyclical factors. One may very well pose the question, “When do high quality companies outperform if they underperform in so many environments?”The answer is always the same.They outperform over the long term, because eventually companies with only operating leverage, but without a long-term wealth creation advantage, “roll over” and investors “give back” excess gains.Investing this way requires a fine-tuned sense of timing by the manager, which is very difficult to repeat. Eventually, overleveraged companies must either pay down debt or roll it over.Then they are confronted by the fact that the only way to pay down debt is through appropriate capital allocation decisions.If managements of highly leveraged low quality companies fail to appropriately allocate capital, they will be at the mercy of the credit markets to continually roll over very risky debt.One day, in a hostile credit environment, they might try to roll the debt and go bust, losing 100% of their equity.Examples of low quality stocks that significantly outperformed for a finite period of time include: Countrywide Financial, Lehman Brothers, Bear Stearns, Enron, and WorldCom.The list does not stop there, especially in our small cap universe.One might argue that a highly skilled trader might be able to buy and sell low quality stocks and make money for their clients and we cannot argue as that is certainly possible, briefly and at high, imminent risk.However, such strategies require a short-term mindset, and are more akin to the speculator as opposed to an investor tuned to the broader benefits of legitimate long-term wealth creation. Portfolio Outlook We continue to anticipate market volatility as investors try to understand the potential consequences of such huge government deficits and investors vacillate among the potential outcomes of inflation, deflation, and pro wealth creation. We suspect that low quality leadership has run its course.This is based on several observations. First, the end of quantitative easing means discount rates should start to find their natural level.Note: the investor’s discount rate in our pricing model has risen from 4.6% (mid April 2010) to 5.5% (end of June 2010). Second, the dismal scorecard of the Stimulus Act (last year’s American Recovery & Reinvestment Act) suggests American voters have no appetite for additional government giveaways in the name of job creation.Giveaways drive deficits higher without creating real, sustainable, job growth.The November elections will be an important milestone that will test this thesis.Further, the staggering government deficits will likely limit any page 34 sort of additional major artificial stimulant going forward.Therefore, it will be up to true market forces associated with the self-correcting mechanisms of capitalism to heal the economy and set the stage for economic growth and the associated wealth creation that will drive markets higher over the longer term.These forces take time.Market forces reward skilled allocators of capital, while punishing the poor ones, who only exist and survive because of artificial stimulants via special interests tied to government handouts.It is unlikely that lower quality companies can continue to significantly lead for much longer. Underneath this volatile macro environment, high quality companies continue to allocate capital in ways that either drive innovation and/or increase productivity thus increasing wealth creation.Our strategy is to continue to use this volatility to our advantage to invest in companies that are likely to create long-term, shareholder value and to position the portfolio for outperformance across longer term time horizons. Thank you for your continued support. Christopher C. Faber Jeffrey B. Madden IronBridge Capital Management, L.P. IronBridge Capital Management, L.P. page 35 INVESTMENT HIGHLIGHTS Growth of a $100,000 Investment (Unaudited) * 8/30/02 commencement of operations. Portfolio Total Return** FOR PERIODS ENDED 6/30/10 FUND INDEX SIX MONTHS (2.56)% (1.95)% ONE YEAR 16.72% 21.48% FIVE YEAR AVERAGE ANNUAL 2.50% 0.37% SINCE COMMENCEMENT AVERAGE ANNUAL 9.17% 7.22% This chart assumes an initial gross investment of $100,000 made on 8/30/02 (commencement of operations). Returns shown include the reinvestment of all distributions. Past performance is not predictive of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than the original cost.To receive current to the most recent month-end performance, please call 1-888-825-2100. The Russell 2000 Index measures the performance of the 2,000 smallest companies in the Russell 3000 Index.The Russell 3000 Index measures the performance of the 3,000 largest U.S. companies based on total market capitalization.The Index does not reflect investment management fees, brokerage commissions and other expenses associated with investing in equity securities.A direct investment in the index is not possible. ** The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. page 36 Frontegra IronBridge Small Cap Fund SCHEDULE OF INVESTMENTS June 30, 2010 Number of Shares Value COMMON STOCKS 98.0% Aerospace & Defense3.6% Esterline Technologies Corp.(a) $ Moog, Inc. - Class A(a) Orbital Sciences Corp.(a) Triumph Group, Inc. Apparel Retail1.0% The Buckle, Inc. Biotechnology3.6% Cepheid, Inc. (a) Exelixis, Inc. (a) Isis Pharmaceuticals, Inc. (a) Luminex Corp. (a) Martek Biosciences Corp. (a) Metabolix, Inc. (a) Myriad Genetics, Inc. (a) Onyx Pharmaceuticals, Inc. (a) Building Products1.2% Apogee Enterprises, Inc. Universal Forest Products, Inc. Capital Markets3.0% Jefferies Group, Inc. Knight Capital Group, Inc. - Class A (a) Stifel Financial Corp. (a) Waddell & Reed Financial, Inc. Chemicals4.6% Arch Chemicals, Inc. Cabot Corp. FMC Corp. Lubrizol Corp. Methanex Corp.(b) Minerals Technologies, Inc. Commercial Banks5.6% Columbia Banking System, Inc. Cullen/Frost Bankers, Inc. First Midwest Bancorp, Inc. IBERIABANK Corp. National Penn Bancshares, Inc. TCF Financial Corp. Commercial Services & Supplies3.1% American Public Education, Inc. (a) Blackboard, Inc. (a) LeapFrog Enterprises, Inc. (a) PICO Holdings, Inc. (a) Strayer Education, Inc. Tetra Tech, Inc. (a) Communications Equipment2.1% Polycom, Inc. (a) Riverbed Technology, Inc. (a) Tekelec (a) Computers & Peripherals1.1% Synaptics, Inc. (a) Construction & Engineering1.3% Insituform Technologies, Inc. (a) MasTec, Inc. (a) Consumer Discretionary0.9% Deckers Outdoor Corp. (a) Consumer Electronics0.5% Universal Electronics, Inc. (a) The accompanying notes are an integral part of these financial statements. page 37 Frontegra IronBridge Small Cap Fund SCHEDULE OF INVESTMENTS (CONTINUED) June 30, 2010 Number of Shares Value COMMON STOCKS 98.0% (continued) Distributors0.3% Wausau Paper Corp. (a) $ Diversified Financial Services0.5% GATX Corp. Electric Utilities2.1% Black Hills Corp. ITC Holdings Corp. Electrical Equipment1.6% American Superconductor Corp. (a) Thomas & Betts Corp. (a) Electronic Equipment & Instruments5.1% Dionex Corp. (a) FLIR Systems, Inc. (a) Itron, Inc. (a) National Instruments Corp. Rofin-Sinar Technologies, Inc. (a) ScanSource, Inc. (a) Trimble Navigation Ltd. (a) Energy Equipment & Services2.2% Atwood Oceanics, Inc. (a) Superior Energy Services, Inc. (a) Unit Corp. (a) Food Products2.4% BJ’s Wholesale Club, Inc. (a) Corn Products International, Inc. Imperial Sugar Co. Gas Utilities3.4% AGL Resources, Inc. Southern Union Co. UGI Corp. General Merchandise0.9% Fred’s, Inc. - Class A Health Care Equipment & Supplies3.3% Gen-Probe, Inc. (a) IDEXX Laboratories, Inc. (a) Illumina, Inc. (a) ZOLL Medical Corp. (a) Health Care Providers & Services4.8% Cerner Corp. (a) LifePoint Hospitals, Inc. (a) MWI Veterinary Supply, Inc. (a) Owens & Minor, Inc. Sirona Dental Systems, Inc. (a) Hotels, Restaurants & Leisure0.8% WMS Industries, Inc. (a) Household Durables3.8% AptarGroup, Inc. KB Home Snap-On, Inc. Tupperware Brands Corp. Industrial Conglomerates2.3% Alleghany Corp. (a) Insurance3.0% American Financial Group, Inc. Argo Group International Holdings Ltd. (b) MBIA, Inc. (a) The accompanying notes are an integral part of these financial statements. page 38 Frontegra IronBridge Small Cap Fund SCHEDULE OF INVESTMENTS (CONTINUED) June 30, 2010 Number of Shares Value COMMON STOCKS 98.0% (continued) Insurance3.0% (continued) Stewart Information Services Corp. $ Internet & Catalog Retail0.7% Netflix, Inc. (a) Leisure Equipment & Products0.4% Callaway Golf Co. Life Sciences Tools & Services1.0% Bruker Corp. (a) Machinery3.3% Astec Industries, Inc. (a) IDEX Corp. Kaydon Corp. Lincoln Electric Holdings, Inc. Valmont Industries, Inc. Marine1.3% Alexander & Baldwin, Inc. Metals & Mining2.0% Carpenter Technology Corp. GrafTech International Ltd. (a) Multiline Retail1.3% Big Lots, Inc. (a) Multi-Utilities & Unregulated Power1.0% Avista Corp. Nondepository Credit Intermediation0.5% Fifth Street Finance Corp. Oil & Gas1.7% Swift Energy Co. (a) Tesco Corp. (a) Real Estate5.6% Alexandria Real Estate Equities, Inc. Corporate Office Properties Trust Mid-America Apartment Communities, Inc. Potlatch Corp. Redwood Trust, Inc. Semiconductor & Semiconductor Equipment4.1% Cypress Semiconductor Corp. (a) Semtech Corp. (a) Skyworks Solutions, Inc. (a) Standard Microsystems Corp. (a) Varian Semiconductor Equipment Associates, Inc. (a) Semiconductor & Other Electronic Component Manufacturing0.7% Celestica, Inc. (a) Software2.8% Informatica Corp. (a) Jack Henry & Associates, Inc. Parametric Technology Corp. (a) Progress Software Corp. (a) Specialty Stores1.9% Tractor Supply Co. Telephone Communications0.3% TeleCommunication Systems, Inc. (a) The accompanying notes are an integral part of these financial statements. page 39 Frontegra IronBridge Small Cap Fund SCHEDULE OF INVESTMENTS (CONTINUED) June 30, 2010 Number of Shares Value COMMON STOCKS 98.0% (continued) Textiles, Apparel & Luxury Goods0.6% Wolverine World Wide, Inc. $ Thrifts & Mortgage Finance0.7% Provident Financial Services, Inc. Total Common Stocks (Cost $349,780,502) EXCHANGE TRADED FUNDS 0.5% iShares Russell 2000 Index Fund Total Exchange Traded Funds (Cost $1,417,772) SHORT-TERM INVESTMENTS 1.6% Commercial Paper 1.6% $ U.S. Bank, N.A., 0.000%, 07/01/2010 Total Short-Term Investments (Cost $6,094,000) Total Investments 100.1% (Cost $357,292,274) Liabilities in Excess of Other Assets (0.1)% ) TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. (b) U.S. Dollar denominated security of foreign issuer. ALLOCATION OF PORTFOLIO HOLDINGS At June 30, 2010, the allocation of portfolio holdings as a percentage of the Fund’s total net assets were: Common Stocks % Exchange Traded Funds Short-Term Investments Liabilities in Excess of Other Assets (0.1 ) % The accompanying notes are an integral part of these financial statements. page 40 Frontegra IronBridge Small Cap Fund STATEMENT OF ASSETS AND LIABILITIES June 30, 2010 Assets: Investments at value (cost $357,292,274) $ Cash Interest receivable Receivable for Fund shares sold Total assets Liabilities: Payable for investments purchased Payable for Fund shares purchased Accrued investment advisory fee Accrued expenses Total liabilities Net Assets $ Net Assets Consist of: Paid in capital $ Undistributed net investment income Accumulated net realized loss ) Unrealized appreciation on investments Net Assets $ Capital Stock, $0.01 Par Value Authorized Issued and outstanding Net Asset Value, Redemption Price and Offering Price Per Share $ The accompanying notes are an integral part of these financial statements. page 41 Frontegra IronBridge Small Cap Fund STATEMENT OF OPERATIONS Year Ended June 30, 2010 Investment Income: Dividend income(1) $ Interest income Total Investment Income Expenses: Investment advisory fees (Note 3) Fund administration and accounting fees Audit fees Legal fees Shareholder servicing fees Custody fees Federal and state registration fees Reports to shareholders Directors’ fees and related expenses Compliance related expenses Other Total expenses Net Investment Income Realized and Unrealized Gain on Investments: Net realized gain on: Investments Change in net unrealized appreciation/(depreciation) on: Investments Net Realized and Unrealized Gain on Investments Net Increase in Net Assets Resulting from Operations $ Net of $14,743 in foreign withholding taxes. The accompanying notes are an integral part of these financial statements. page 42 Frontegra IronBridge Small Cap Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year For the Year Ended Ended June 30, 2010 June 30, 2009 Operations: Net investment income $ $ Net realized gain (loss) on investments ) Change in net unrealized appreciation/(depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) Distributions Paid From: Net investment income ) ) Net realized gain — ) Net decrease in net assets resulting from distributions paid ) ) Capital Share Transactions: Shares sold Shares issued to holders in reinvestment of distributions Shares redeemed ) ) Net increase in net assets resulting from capital share transactions Total Increase (Decrease) in Net Assets ) Net Assets: Beginning of Period End of Period (includes undistributed net investment income of $515,859 and $1,187,053 respectively) $ $ Transactions in Shares: Shares sold Shares issued to holders in reinvestment of distributions Shares redeemed ) ) Net increase in shares outstanding The accompanying notes are an integral part of these financial statements. page 43 Frontegra IronBridge Small Cap Fund FINANCIAL HIGHLIGHTS Year Year Year Year Year Ended Ended Ended Ended Ended June 30, June 30, June 30, June 30, June 30, Net Asset Value, Beginning of Period $ Income (Loss) from Investment Operations: Net investment income — Net realized and unrealized gain (loss) on investments ) ) Total Income (Loss) from Investment Operations ) ) Less Distributions: From net investment income ) — From net realized gain on investments — ) Total Distributions ) Net Asset Value, End of Period $ Total Return % )% )% % % Supplemental Data and Ratios: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets Before waivers and reimbursements % Net of waivers and reimbursements % Ratio of net investment income (loss) to average net assets Before waivers and reimbursements % % % )% % Net of waivers and reimbursements % % % )% % Portfolio turnover rate 44
